Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-7 received on 10/19/2020 have been examined, of which claims 1 and 6 are independent.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “receiving section that receives” and “controlling section that controls” in claims 1-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 
Claim 4 recites “the elapse of time”, which has lack of antecedent basis in the claim (and parent claims 3, 1). For the purpose of examination, the examiner assumes the limitation as “[[the]] an elapse time”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pu et al. (US 20190104545, fig 1-6 are fully supported in the provision filed on 9/29/2017) in view of Vutukuri et al. (US 2016/0073344)

 Regarding claim 1, Pu teaches a user terminal (user equipment UE 110, fig 1, 2; method of UE, fig 5) comprising: 
a receiving section (transceiver 225, fig 2) that receives at least one of a transmission request signal (RTS, fig 3, 5) and a receivable signal (CTS, fig 3, 5) according to a second radio communication standard in a carrier (Device C (LTE UE) in fig 3; fig 5 steps 505, 510, 520: perform carrier sensing of unlicensed band and snoop for RTS/CTS) that applies listening to transmission (fig 5, Para 67: methods 400 and 500 perform LBT protocols via the CCA and NAV mechanism); and 
a control section (application processor 205, fig 2) that controls the listening based on a time parameter indicated in at least one of the transmission request signal and the receivable signal (fig 5, step 520; Para 65: If an RTS or a CTS frame has been snooped, the UE 110 may proceed to 520 and decode the duration field of the frame, the UE 110 may then set a NAV timer value based on the duration field of the frame, the NAV timer value may indicate how long the unlicensed band may remain busy).

Pu teaches the UE operating in carrier aggregation mode and connected to first cell operating on licensed band and a second cell operating on an unlicensed band, the UE performing a carrier sensing operation on the unlicensed band, determining, from the carrier sensing operation, a duration that the unlicensed band will be occupied, refraining from transmitting data to the second cell on the unlicensed band for the duration that the unlicensed band will be occupied. Further, in para 66, the 

Furthermore, Vutukuri teaches at least one of a transmission request signal (RTS, step 930 fig 9) and a receivable signal (CTS, step 930 fig 9) according to a second radio communication standard in a carrier (fig 9, Para 73-74: at step 930, the CTS or RTS messages are transmitted to clear the channel on the LTE-U SCell carrier) that applies listening to transmission of a first radio communication standard (Para 74: at step 940, during the transmission time indicated by the duration field of the CTS or RTS message, the eNB 104 transmits a scheduling grant of the LTE-U SCell carrier on the PDCCH of the LTE PCell carrier to the LTE-U UE 102). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine carrier sensing to enhance listen before talk functions as taught by Pu with using the channel access timing for transmitting scheduling grant of LTE-U carrier on the LTE-Pcell carrier as taught by Vutukuri for the benefit of enabling to reserve the radio resources in the LTE-U carrier and increasing the success rate of the data transmission as taught by Vutukuri in Para 31.

Regarding claim 6, Pu teaches a radio base station (Pcell122A, fig 1; Para 28: Pcell122A operates in licensed spectrum; method of Pcell, fig 4) comprising: 
a receiving section (Pcell122A, fig 1) that receives at least one of a transmission request signal (RTS, fig 3, 4) and a receivable signal (CTS, fig 3, 4) according to a second radio communication standard in a carrier (Device D (Pcell) in fig 3; fig 4 steps 405, 410, 420: perform carrier sensing of unlicensed band and snoop for RTS/CTS) that applies listening to transmission (fig 4, Para 67: methods 400 and 500 perform LBT protocols via the CCA and NAV mechanism); and 
a control section (Pcell122A, fig 1) that controls the listening based on a time parameter indicated in the transmission request signal and the receivable signal (fig 4, step 420; Para 57: If an RTS or a CTS frame has been snooped, the Pcell 122A may proceed to 420 and decode the duration field of the frame, the Pcell 122A may then set a NAV timer value based on the duration field of the frame, the NAV timer value may indicate how long the unlicensed band may remain busy).

Pu teaches the primary cell performing a carrier sensing operation on the unlicensed band, determining, from the carrier sensing operation, a duration that the unlicensed band will be occupied, refraining from transmitting data to the second cell on the unlicensed band for the duration that the unlicensed band will be occupied. However, the reference does not teach that the carrier receiving rts/cts/nav from second standard and listening to transmission of first standard. Further, fig 7 is not supported in provisional, thus the base station components are not taught.  

a radio base station comprising receiving section and control section (para 113: fig. 20 is a schematic block diagram of base station, includes a processing module 2002, a wired communication subsystem 2004, and a wireless communication subsystem 2006, the wireless communication subsystem 2006 may include a receiver and a transmitter, the processing module 2002 can include one or more processing components); at least one of a transmission request signal (RTS, step 930 fig 9) and a receivable signal (CTS, step 930 fig 9) according to a second radio communication standard in a carrier (fig 9, Para 73-74: at step 930, the CTS or RTS messages are transmitted to clear the channel on the LTE-U SCell carrier) that applies listening to transmission of a first radio communication standard (Para 74: at step 940, during the transmission time indicated by the duration field of the CTS or RTS message, the eNB 104 transmits a scheduling grant of the LTE-U SCell carrier on the PDCCH of the LTE PCell carrier to the LTE-U UE 102). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine carrier sensing to enhance listen before talk functions as taught by Pu with using the channel access timing for transmitting scheduling grant of LTE-U carrier on the LTE-Pcell carrier as taught by Vutukuri for the benefit of enabling to reserve the radio resources in the LTE-U carrier and increasing the success rate of the data transmission as taught by Vutukuri in Para 31.

 Regarding claim 2, Pu further teaches wherein, when the receiving section receives the receivable signal (Para 64-65: in 510, the UE 110 may determine , the control section controls the listening after an elapse of time based on the time parameter from the reception of the receivable signal (Para 65: the UE 110 decode the duration field of the frame, and then sets a NAV timer value based on the duration field of the frame. As discussed above, the NAV timer value may indicate how long the unlicensed band may remain busy).

Claims 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pu in view of Vutukuri in further view of Islam (US 2018/0098355)

 Regarding claim 3 and 7, Pu in view of Vutukuri teaches the limitations of the parent claims. 

Pu in view of Vutukuri fails to teach, but Islam teaches wherein, when the receiving section (UE 115b, fig 9) does not receive the receivable signal in a given period after reception of the transmission request signal (Para 118-119: the UE 115-b may wait for an idle period 920 to determine whether UE 115-a is going to be permitted to send its data 415-a; at block 925, the UE 115-b may determine that the UE 115-a did not receive permission to use the requested communication resources, the UE 115-b may make this determination based at least in part on not receiving the CTS message 310-a prior to the expiration of the first , the control section controls the listening based on monitoring of a transmission signal from a transmission source of the transmission request signal (fig 8-9; Para 119: UE 115-b may make this determination based at least in part on not receiving the second timer data 710 prior to the expiration of the first timer 505; as described with respect to fig 8 and para 112, the second timer data 710 is included in data message 315-a generated and transmitted by UE 115-a). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine carrier sensing to enhance listen before talk functions as taught by Pu and Vutukuri with implementing multiple timers in RTS/CTS procedure as taught by Islam for the benefit of more efficiently allocating communication resources as taught by Islam in Para 62.

 Regarding claim 4, Pu in view of Vutukuri fails to teach, but Islam teaches wherein, when the transmission signal is detected by the monitoring, the control section controls the listening after the elapse of time based on the time parameter from the reception of the transmission request signal (fig 12 shows that UE 115-b does not receive CTS sent from base station after the RTS from UE 115-a, but the second time is set based on second time data received in RTS 1105 (considered transmission signal detected by monitoring) and the first timer and second timers are set from the reception of the first RTS 305-b; and para 113, 138-139). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine carrier sensing to enhance listen before talk functions as taught by Pu and Vutukuri with implementing 

 Regarding claim 5, Pu in view of Vutukuri fails to teach, but Islam teaches wherein, when the transmission signal is not detected by the monitoring, the control section controls the listening immediately (fig 9 block 925 – UE 115-b determines CTS message or second timer data not received; Para 119-120: at block 925, the UE 115-b may determine that the communication resources once requested to be used by the UE 115-a are now available to be requested by other devices or entities, at block 930, the UE 115-b may determine timer data associated with its own RTS message to be sent to the base station 105-a, he UE 115-b may transmit a RTS message 935 that includes first timer data to the base station 105-a and the UE 115-a; thus it is considered that the determination is made that the resources are available when the CTS or data signal after RTS has not been received). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine carrier sensing to enhance listen before talk functions as taught by Pu and Vutukuri with implementing multiple timers in RTS/CTS procedure as taught by Islam for the benefit of more efficiently allocating communication resources as taught by Islam in Para 62.



Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.